



COURT OF APPEAL FOR ONTARIO

CITATION:
Walcott v. York
    Condominium Corporation No. 41, 2012 ONCA 343

DATE:  20120523

DOCKET: C54830

OConnor A.C.J.O., Feldman and Ducharme JJ.A.

BETWEEN

Anderson T. Walcott

Appellant

and

YCC 41 Corporation  Markham Glen Condominium,
    Julito Longkines, Victor Walker, Mrs. A. McCulloch and Gerry Hyman

Respondents

Anderson T. Walcott, appearing in person

Richard Worsfold, appearing for the respondents

Heard:  May 18, 2012

On appeal from the order of Justice Hainey of the Superior
    Court of Justice, dated December 23, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The appellant is not an owner as defined in the Condominium Act. Thus,
    he did not have standing to bring the application.

[2]

The appeal is dismissed.

[3]

The appellant shall pay the respondents costs fixed in the amount of
    $3,000, inclusive of disbursements and HST.


